DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/09/2022.
Claims 1 and 3-5 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (CN201846267 with provided machine English translation) in view of Xu (CN203405015 with provided machine English translation), Lee (US 4,292,958), Gast (US 2005/0258261) and Ma et al. (CN107084540 with provided machine English translation).
Addressing claim 1, Pei discloses a complex energy generation device (the device comprises thermal and photovoltaic collecting sections that qualifies it as a complex energy generation device) using sunlight (via photovoltaic section) and solar heat (via the thermal collection section), the complex energy generation device comprising:
a heat storage tube 3 having, at a first side portion thereof, an inlet portion into which heat medium flows, and having, at a second side portion thereof, an outlet portion from which the heat medium is discharged (fig. 1 shows there are two openings attached to two valves that are the structural equivalence to the claimed inlet portion and outlet portion), the heat storage tube having a series of openings at a lower surface thereof along a longitudinal direction thereof (the openings correspond to the plurality of copper sleeves 33);
a solar panel having a plurality of solar cells 113 on a front surface thereof (fig. 3); and
a heat radiation panel (the combination of heat pipes 12 with the corresponding copper sleeves 33 into which the pipes are inserted and the metal plate 115 constitute the claimed heat radiation panel) having an upper portion (the collector tubes 33) inserted into the corresponding openings of the heat storage tube while sealing the openings (figs. 1-3), and a lower portion laminated on a rear surface of the solar panel (fig. 4 and paragraph [0029] discloses the metal plate 115 portion of the heat radiation panel is adhered to the photovoltaic cells 113 via EVA material 112, which qualifies the heat radiation panel as being laminated to the solar panel).
Pei further discloses the heat pipes 12 have circular cross section (fig. 6) and an upper end surface of the heat radiation panel (the upper end surface of the copper sleeves 3) inserted in the heat storage tube is formed in a curved shape (figs. 1-2).
Pei is silent regarding the heat storage tube having a slit at a lower surface thereof along a longitudinal direction thereof, the heat radiation panel having an upper portion inserted into the heat storage tube through the slit of the heat storage tube, the heat medium is oil and the upper end surface of the heat radiation panel contacts with a portion within an inner surface of the heat storage tube and an angle forming the curved surface of the upper end surface of the heat radiation panel corresponds to an angle forming the portion within the inner surface of the heat storage tube.

Ma discloses a hybrid energy generation system using sunlight and solar heat similarly to that of Pei; wherein, figs. 2-3 show an upper end surface of the heat radiation panel (the heat pipes and associated heat conducting plate) inserted in the heat storage tube 14 is formed in a curved shape so as to contact with a portion within an inner surface of the heat storage tube and wherein an angle forming the curved shape of the upper end surface of the heat radiation panel corresponds to an angle forming the portion within the inner surface of the heat storage tube.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Pei with the upper end surface of the heat radiation panel contacting with a portion within an inner surface of the heat storage tube and angle forming the curved shape of the upper end surface of the heat radiation panel corresponds to an angle forming the portion within the inner surface of the heat storage tube as disclosed by Ma in order to increase the heat conduction between the heat radiation panel and the heat storage tube by increasing the surface area of the heat radiation panel within the heat storage tube.

Xu discloses attaching heat collecting pipes 33 to the backside of the photovoltaic panel 1 via thermally conductive adhesive H (fig. 3); wherein, the heat pipes have either circular cross section (fig. 4) or elongated cross section (fig. 5), which provides better thermal contact because of the increased contact area between the heat pipes and the backside of the photovoltaic panel [0061].  The elongated cross section disclosed by Xu is the structural equivalence to the claimed streamline cross-sections.

Lee discloses in fig. 1 a heat storage tube 20 having a slit 18 at a lower surface thereof for receiving a heat radiation panel comprising a plurality of heat collecting tubes 12 having elongated cross section, similarly to that of Xu (figs. 1-2).  Furthermore, the heat radiation panel is inserted through the slit of the heat storage tube while sealing the slit (via seal 24 as shown in fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the heat radiation panel of Pei with the heat collecting pipes having elongated cross section that are situated adjacent to one another as disclosed by Xu and Lee with the corresponding slit at the lower surface of the heat storage tube for receiving the heat collecting pipes having elongated cross section as disclosed by Lee in order to increase the transfer of thermal energy between the photovoltaic panel and the heat radiation panel by increase thermal contact area between the photovoltaic panel and the heat radiation panel (Xu, [0061]).  In the modified device of Pei in view of Xu and Lee, the corresponding copper sleeves of Pei is modified from having circular cross section to elongated cross section, which is the claimed streamlined cross-section, to accommodate the heat collecting pipes with elongated cross section and the copper sleeves of Pei is received in the slit at the lower surface of the heat storage tube similarly to the way in which the heat collecting pipes having elongated cross section are received within the sleep disclosed by Lee.

Gast discloses using oil as the heat transfer medium provides advantages such as safe operation due to the absence of gas bubbles as well as reduced risk of boiling [0030].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Pei with oil as the heat transfer medium disclosed by Gast in order to improve the safety of the operation as well as reducing the risk of boiling (Gast, [0030]).

Addressing claims 3-4, Xu and Lee discloses the heat pipes, and by extension the corresponding copper sleeves disclosed by Pei, have oblate shape that includes the middle section as the claimed first portion of the heat radiation panel corresponding to the first side portion of the heat storage tube that is formed thicker than the thickness of the ends as the corresponding second portion of the heat radiation panel corresponding to the second side portion of the heat storage tube.  Furthermore, the oblate shape disclosed by Xu and Lee includes the thickness of the heat radiation panel that is gradually thinner as the heat radiation panel goes from the first side to the second side.  For example, the thickness transition from the middle portion, which corresponds to the claimed first portion, to the end on the right side, which corresponds to the claimed second portion, in a gradual manner.  In this scenario, the middle portion is the claimed first portion corresponding to the left side portion of the heat storage tube or the claimed first side portion and the end on the right side as the claimed second portion of the heat radiation panel corresponding to the right side portion or the claimed second side portion of the heat storage tube.

Addressing claim 5, Pei discloses thermal insulating layer 14 is provided on an exposed surface of the heat radiation panel (fig. 3, [0029]).  Likewise, Xu discloses thermal insulating material R is provided on an exposed surface of the heat radiation panel [0059].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/17/2022